Citation Nr: 1638667	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-43 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri 


THE ISSUE

Entitlement to service connection for bilateral lower extremity radiculopathy to include as secondary to service-connected low back disability and/or bilateral knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to August 1988 and from June 1989 to September 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In June 2014, the Board remanded the claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral lower extremity radiculopathy, to include as secondary to service-connected low back disability and/or bilateral knee chondromalacia.  A review of the record shows that the Veteran is service-connected for low back strain due to inservice incident.  Subsequent to service, the Veteran injured his low back in a 2007 work-related incident.

As shown on an October 2014 VA examination, the Veteran's current spine diagnoses are lumbosacral strain and lumbosacral degenerative disc disease (DDD).  The examiner indicated that the Veteran has a right lower extremity (RLE) radiculopathy/sciatica primarily involving the L4 nerve root distribution/dermatome.  The examiner stated that the onset of the Veteran's RLE symptoms are directly related to a work related incident on July 2, 2007.  The Veteran also experienced a significant exacerbation of his right leg symptoms on February 15, 2008 when he slipped on ice.  The examiner reported that at no time during his active duty service did he report radicular symptoms of either lower extremity and multiple examinations revealed no objective evidence of neurological deficits of the lower extremities.  In addition, x-rays obtained during active duty were normal with no evidence of intervertebral narrowing or degenerative bony changes.  The examiner also indicated that the Veteran had no objective anatomical plausible nexus of his right sciatica with onset in 2007 with chronic pain in the bilateral knees with objective evidence to date of minimal degenerative changes.  The Veteran's knee symptoms could not be connected to nerve root irritation originating from the lumbar spine.  The Veteran's own history did not support that his knees were in any way associated with the onset of his RLE symptoms in 2007.  He did not fall out of his truck are otherwise deliver unusual force to his lumbosacral spine because of his knees in July 2007.  Further, there is no documentation that his knees contributed to his slipping on ice in 2008 when he was able to prevent himself from falling but twisted his back. Therefore, the examiner opined that it was less likely than not the Veteran's RLE radiculopathy with onset in July 2007 was incurred in or caused by in-service injury or event involving his lumbosacral spine or bilateral knees.  In addition, the Veteran's service-connected knee conditions were not documented to have at any time aggravated his RLE radiculopathy.  The Veteran's service-connected lumbosacral strain condition had not been shown to have progressed to an acute disc injury in July 2007 or resulted in aggravation of the radiculopathy.  The examiner also cited to an April 2008 neurology consultative evaluation which noted that the Veteran's problem started in July 2007 with the onset of low back pain with right leg pain. 

However, the Board notes that the issue of service connection for lumbosacral DDD as being etiologically related to (secondary to) the service-connected low back strain has been raised by the record.  That matter is inextricably intertwined with the issue on appeal as the evidence shows that the lower extremity radiculopathy is related to the lumbosacral DDD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

With regard to secondary service connection, a February 2009 VA examination report included an opinion that the injuries that occurred during active duty weakened the Veteran's back to the point that the Veteran reinjured his back while at work (in 2007) and that it was at least as likely as not that the Veteran's current complaint of low back pain were directly related to the injuries that occurred while the Veteran was on active duty with exacerbation of these injuries occurring in 2007.  In other words, the injury that occurred in 2007 was precipitated by the weakness of the low back which began while serving on active duty.  Conversely, a January 2010 medical opinion indicated that the DDD was not causally related to his service related chronic lumbar strain.  The examiner indicated that while this Veteran might have a propensity to get chronic back pain and part of this might relate to old soft tissue injury to muscles and ligaments while in service, it was less likely as not that his current complaints with radiation to his legs and leg weakness were related causally to his in service back strains and were much more likely to related to his post service work related problems.  However, the currently available anatomic and electrophysiologic studies could not fully explain the ongoing radicular pain symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to service connection for lumbosacral DDD as secondary to service-connected lumbosacral strain.  If the RO determines that additional examination/opinion are necessary or other additional evidence should be performed, efforts should be undertaken to complete these actions.  Once a decision is rendered, the Veteran must be notified of this decision and apprised of his procedural and appellate rights. 

2.  Then, readjudicate the issue of service connection for bilateral lower extremity radiculopathy to include as secondary to service-connected low back disability and/or bilateral knee chondromalacia which is on appeal.   If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) concerning this claim and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

